This appellant, defendant below, was tried and convicted for violating the prohibition law by having whisky in his possession.
A question of fact only is presented by the record, as neither of the exceptions reserved pending the trial was well taken. No error appears in any ruling of the court. There was sufficient evidence to warrant the jury in returning its verdict of guilty.
There being no reversible error in this case, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.